Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Appellants appeal the magistrate judge’s* order denying their summary judgment motion and granting Appellee’s summary judgment motion on Appellants’ claims seeking recovery of life insurance proceeds. Limiting our review to the issues raised in Appellants’ opening brief, see IGEN Int’l, Inc. v. Roche Diagnostics GmbH, 335 F.3d 303, 308 (4th Cir.2003); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n. 6 (4th Cir.1999), we have found no reversible error and affirm the magistrate judge’s order. See Veney v. Douglas, No. 3:10-cv-00542-MHL, 2011 WL 1637107 (E.D. Va. April 29, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge, pursuant to 28 U.S.C. § 636(c) (2006).